If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



LAW OFFICES OF JEFFREY SHERBOW, PC,                                  FOR PUBLICATION
                                                                     January 15, 2019
                Plaintiff-Appellant/Cross-Appellee,                  9:00 a.m.

v                                                                    No. 338997
                                                                     Oakland Circuit Court
FIEGER & FIEGER, PC, doing business as                               LC No. 2015-147488-CB
FIEGER, FIEGER, KENNEY & HARRINGTON,
PC,

                Defendant-Appellee/Cross-
                Appellant.


Before: MURRAY, C.J., and SHAPIRO and RIORDAN, JJ.

RIORDAN, J.

        In this contract dispute regarding a referral fee between two law firms, plaintiff appeals
as of right and defendant cross-appeals as of right the trial court’s entry of judgment after a jury
trial. Defendant’s cross-appeal is of the trial court’s previous order denying defendant’s motion
for summary disposition. We affirm in part, reverse in part, vacate in part, and remand for
further proceedings consistent with this opinion.

                    I. BACKGROUND FACTS & PROCEDURAL HISTORY

        In the years preceding 2012, Jeffrey Sherbow, an attorney and the sole proprietor of
plaintiff, had a working relationship with Charles Rice, who ran a business in Detroit. During
the early morning hours of July 13, 2012, Charles was in a fatal automobile accident in Ohio.
The other passengers in the vehicle at the time of the accident—Mervie Rice, Dorothy Dixon,
and Philip Hill—were seriously injured. Dixon was taken to an Ohio hospital and placed in a
medically-induced coma.

        When Dion Rice, Charles and Dixon’s son, was informed of the accident, he called
Charles’s business associate, requesting Sherbow’s contact information for legal advice. Over
the course of the following days, Sherbow and Dion had several conversations via telephone and
eventually agreed to meet at Charles’s home, where Dion was staying. During that same time
period, Sherbow also had several conversations with Jeffrey Danzig, who is an attorney and at
the time was a named partner at defendant firm, and commenced the process of referring the
personal injury and no-fault cases of Dixon, Mervie, Hill, and Charles’s Estate to defendant.
Danzig agreed that, for Sherbow’s referral, he would be paid one-third of any contingent fee that
defendant ultimately earned from the cases.

       Sherbow testified he told Dion, when they met at Charles’s house, that he was not
equipped to deal with such serious cases, being a sole practitioner, but that he had a friend at
defendant to whom he could refer the case. Sherbow said Dion was receptive to the suggestion
and assisted Sherbow in reaching out to the other clients. Dion testified that, at the time of the
meeting, he and his family had already decided to retain defendant. In either event, Sherbow,
Dion, and Danzig set up a meeting for July 26, 2012, at defendant’s office. Mervie also was
present at the meeting. According to Sherbow, Hill originally was supposed to attend the
meeting, but could not make it, and Dixon was still in a medically-induced coma in Ohio.

        At the July 26, 2012 meeting, Mervie and Dion signed retainer agreements with
defendant. Dion agreed to defendant’s representation of Dixon and Charles’s Estate. While
those retainer agreements did not reflect any referral agreement that defendant had with plaintiff,
Danzig and Sherbow testified that Danzig informed Mervie and Dion of the agreement and that
those two did not object. Mervie and Dion testified that they did not believe they were informed,
could not remember everything that was said during the meeting, but that if they had been
informed, they would have objected. Mervie further testified that she decided to retain defendant
after seeing a commercial on television and called defendant’s office without being referred.
Danzig later met with Hill and Dixon, where, according to Danzig, he informed them of the
referral fee that plaintiff would be paid, and that Hill and Dixon did not object. Like Dion and
Mervie, Hill and Dixon testified that they did not believe they were informed of the referral
agreement, could not remember the entire conversation with Danzig, but that if they had been
informed, they would have objected.

        Danzig sent two letters to Sherbow, one on August 2, 2012, and the second on August 15,
2012, reciting that defendant had “accepted the above-captioned matters on referral from you and
your office and are hereby acknowledging your one-third referral fee in these matters.” Because
the cases were being tried in Ohio, defendant sought the assistance of an Ohio law firm. When
the Ohio firm demanded 20% of the contingent fee earned in the case, Sherbow agreed to have
his referral fee lowered to 20% as well. Danzig memorialized that new agreement in a letter
dated January 2, 2014, which specifically noted that Sherbow was to receive 20% of the
contingent fee for his referral of the cases.

        Eventually, defendant was successful in its representation of the clients, obtaining an
award of $10.225 million, out of which a contingent fee of $3,408,333.34 was paid to defendant.
When defendant refused to pay 20% of that fee, or $681,666.67, to Sherbow, plaintiff brought
the instant litigation, asserting a claim of breach of contract. Defendant moved for summary
disposition three separate times, arguing, among other things, that the referral fee contract
violated MRPC 1.5(e) and thus was unenforceable, and that Danzig did not have the authority to
bind defendant to a contract with plaintiff. With respect to a violation of MRPC 1.5(e),
defendant provided evidence from Dion, Mervie, Dixon, and Hill that they were not aware of the
referral fee agreement and even if they had been, they would have objected. Plaintiff countered
with evidence from Sherbow and Danzig that the clients were informed and did not object.

                                                -2-
Further, plaintiff argued that Danzig had the apparent authority to bind defendant where Danzig
was a named partner, appeared on the firm’s letterhead, and was the head of defendant’s intake
department. The trial court agreed with plaintiff and denied the motions for summary
disposition.

        The case then proceeded to trial, largely focused on the issues of whether Danzig had the
actual or apparent authority to bind defendant to the referral fee contract, and if so, whether the
contract violated MRPC 1.5(e) and thus was unenforceable as a matter of public policy. After
three days of testimony, the trial court, over plaintiff’s repeated objections, instructed the jury
that plaintiff had to prove by a preponderance of the evidence that MRPC 1.5(e) had not been
violated and that, in order for plaintiff to be entitled to judgment, Sherbow had to have had
attorney-client relationships with Dion on behalf of Charles’s Estate, Mervie, Dixon, and Hill at
the time of the referral. The verdict form, to which plaintiff also objected, asked the jury to
answer two questions with respect to each client: “Were any of the following clients of Jeffrey
Sherbow,” and “[i]f yes to any part of 1, did Plaintiff refer one, some, or all of the following
personal injury cases to Defendant?” The verdict form then had a third, general question: “If yes
to any parts of 1 and 2, did Jeffrey Danzig have actual or apparent authority to bind Fieger
Firm?”

        The jury answered that Sherbow had an attorney-client relationship with Dion on behalf
of Charles’s Estate and actually referred that case to defendant. The jury found the opposite for
the other three clients. As for the third question, the jury determined that Danzig did have the
actual or apparent authority to bind defendant to a contract. Thus, the trial court entered
judgment in favor of plaintiff with respect to the contingent fee earned for Charles’s Estate,
awarding plaintiff $93,333.33, and for no cause of action for the remaining three claims.
Plaintiff moved for judgement notwithstanding the verdict (JNOV) with respect to the fees
arising from Dixon’s case, arguing that Dion acted on behalf of both Charles’s Estate and Dixon
while she was in the coma. The trial court denied that motion. This appeal followed.

                                II. SUMMARY DISPOSITION

        Defendant argues that the trial court should have granted its motion for summary
disposition. We disagree.

                                 A. STANDARD OF REVIEW

        “This Court [] reviews de novo decisions on motions for summary disposition brought
under MCR 2.116(C)(10).” Pace v Edel-Harrelson, 499 Mich. 1, 5; 878 NW2d 784 (2016). A
motion for summary disposition pursuant to MCR 2.116(C)(10) “tests the factual sufficiency of
the complaint.” Joseph v Auto Club Ins Assoc, 491 Mich. 200, 206; 815 NW2d 412 (2012). “In
evaluating a motion for summary disposition brought under this subsection, a trial court
considers affidavits, pleadings, depositions, admissions, and other evidence submitted by the
parties, MCR 2.116(G)(5), in the light most favorable to the party opposing the motion.”
Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d 817 (1999). Summary disposition is proper
where there is no “genuine issue regarding any material fact.” Id. “A reviewing court may not
employ a standard citing the mere possibility that the claim might be supported by evidence
produced at trial. A mere promise is insufficient under our court rules.” Bennett v Detroit Police

                                                -3-
Chief, 274 Mich. App. 307, 317; 732 NW2d 164 (2006). Similarly, a trial court’s “construction of
the rules of professional conduct” is a legal issue this Court reviews de novo. Grievance
Administrator v Fieger, 476 Mich. 231, 240; 719 NW2d 123 (2006). A trial court’s decision
regarding the existence of a contract is a question of law that we review de novo. Kloian v
Domino’s Pizza, LLC, 273 Mich. App. 449, 452; 733 NW2d 766 (2006). “When there is a
disputed question of agency, if there is any testimony, either direct or inferential, tending to
establish it, it becomes a question of fact . . . .” St Clair Intermediate Sch Dist v Intermediate Ed
Ass’n/Mich Ed Ass’n, 458 Mich. 540, 556-557; 581 NW2d 707 (1998) (quotation marks omitted).

                                  B. VIOLATION OF MRPC 1.5(e)

     Defendant argues that there was no question of fact that the referral fee contract violated
MRPC 1.5(e) and was therefore unenforceable as a matter of public policy. We disagree.

                                       1. APPLICABLE LAW

        “[A] contract is an agreement between parties for the doing or not doing of some
particular thing and derives its binding force from the meeting of the minds of the parties[.]” In
re Mardigian Estate, 312 Mich. App. 553, 562; 879 NW2d 313 (2015), aff’d 502 Mich. 154
(2018). “Before a contract can be completed, there must be an offer and acceptance.” Clark v
Al-Amin, 309 Mich. App. 387, 394; 872 NW2d 730 (2015) (quotation marks omitted). “In order
for there to be an enforceable agreement between the parties, there must be ‘mutual assent’ to be
bound—that is, the parties must have a ‘meeting of the minds’ on all the essential elements of the
agreement.” Huntington Nat’l Bank v Daniel J Aronoff Living Trust, 305 Mich. App. 496, 508;
853 NW2d 481 (2014).

        “Parties are free to contract as they see fit, and courts must enforce contracts as written
unless they are in violation of law or public policy.” Village of Edmore v Crystal Automation
Sys, Inc, 322 Mich. App. 244, 263; 911 NW2d 241 (2017). “Absent some specific basis for
finding them unlawful, courts cannot disregard private contracts and covenants in order to
advance a particular social good.” Terrien v Zwit, 467 Mich. 56, 70; 648 NW2d 602 (2002). As
this Court has held, Michigan courts apply “the fundamental principle that contracts that violate
our ethical rules violate our public policy and therefore are unenforceable.” Evans & Luptak,
PLC v Lizza, 251 Mich. App. 187, 196; 650 NW2d 364 (2002). “[C]ontracts containing
performance requirements that would violate the MRPC are not enforceable because such
contracts contradict Michigan’s public policy.” Morris & Doherty, PC v Lockwood, 259 Mich
App 38, 58; 672 NW2d 2003).

       Defendant contends that the referral fee contract between it and plaintiff violated MRPC
1.5(e). “The rules of statutory construction also apply to rules promulgated by the Michigan
Supreme Court, such as the Michigan Court Rules (MCR), the MRPC, and the SBR.” Morris &
Doherty, 259 Mich. App. at 44.1 We begin with the plain language of MRPC 1.5(e), which states


1
    This Court recently restated the proper procedure for such interpretation:




                                                  -4-
that, “[a] division of a fee between lawyers who are not in the same firm may be made only if . . .
the client is advised of and does not object to the participation of all the lawyers involved; and . .
. the total fee is reasonable.”

                                          2. ANALYSIS

        The parties primarily disagree about the meaning of “advised of and does not object to”
the agreement. MRPC 1.5(e). Defendant argues that the rule requires proof that the clients
actually affirmatively consented to the agreement after being informed. Plaintiff, meanwhile,
argues that the rule requires only proof that the clients were informed and remained silent.
Plaintiff is correct. The words used in MRPC 1.5(e) are clear and unambiguous and require only
that clients be “advised of” a referral fee agreement, and then do “not object” to it. A lack of
objection by the clients, as required by the rule, does not mean that the client has to affirmatively
approve of the agreement. If the drafters of MRPC 1.5(e) wished to require that clients had to
give their affirmative consent to a referral fee agreement, they would have written that
requirement into the rule. As it now stands, the rule unambiguously only requires that clients be
advised and not object to the referral fee agreement. Id.

         Thus, summary disposition properly was denied as there was a genuine issue of material
fact regarding whether the clients were aware of the fee split agreement and did not object to it.
MRPC 1.5(e). Defendant suggests that it provided such evidence based on affidavits, letters, and
deposition testimony from the clients providing that they were not told of the fee split agreement,
and, had they been, they would have objected.2 However, Sherbow and Danzig, who both
attended the meeting on July 26, 2012, averred and testified that Danzig did advise Dion and
Mervie of the fee split agreement, to which they did not object. Further, Danzig averred and
testified that he told Hill and Dixon about the same agreement, and that neither of them objected.




       [W]e look to the plain language of the [] rule in order to ascertain its meaning and
       the intent of the rule must be determined from an examination of the court rule
       itself and its place within the structure of the [] Rules as a whole. If the rule’s
       language is plain and unambiguous, then judicial construction is not permitted and
       the rule must be applied as written. [Sanders v McLaren-Macomb, 323 Mich. App.
254, 266-267; 916 NW2d 305 (2018) (citations and quotations omitted).]
2
  Defendant claimed at oral argument that Sherbow could not have referred all of the clients
because Mervie testified that she called defendant’s office of her own accord on July 17, 2012.
However, Sherbow’s testified that he learned Dion wished to speak with him on July 13, 2012.
Sherbow then spoke to Danzig that same day. After speaking with Dion, Sherbow began the
referral process on July 14, 2012. Among those whom Sherbow claims he included in that
referral were Charles’s Estate, Dixon, Hill, and Mervie. Further, Danzig testified that he
contacted Mervie for the first time using a telephone number provided by Sherbow. Thus, there
still is a question of fact regarding the origin of the referral.


                                                 -5-
Thus, there was a genuine issue of material fact regarding the relevant inquiry. MRPC 1.5(e).
Consequently, summary disposition properly was denied. Maiden, 461 Mich. at 120.3

                           C. APPARENT AUTHORITY OF DANZIG

        Defendant also argues that the trial court should have granted its motion for summary
disposition where there was no question of fact that Danzig did not have the authority to bind
defendant to the referral fee contract. We disagree.

                                      1. APPLICABLE LAW

        “An agent is a person having express or implied authority to represent or act on behalf of
another person, who is called his principal.” Stephenson v Golden, 279 Mich. 710, 734; 276 N.W.
849 (1937) (quotation marks omitted). More specifically, “[a]n agency is defined as a fiduciary
relationship created by express or implied contract or by law, in which one party (the agent) may


3
   Defendant contends that we should consider Howard Linden, not Dion, as the client with
respect to Charles’s Estate for purposes of MRPC 1.5(e). We decline to consider this argument
for several reasons. First, defendant’s cross-appeal was limited to the trial court’s opinion and
order regarding summary disposition, in which the trial court did not actually address
defendant’s contention that Linden properly was considered the client. Elahham v Al-Jabban,
319 Mich. App. 112, 120; 899 NW2d 768 (2017) (holding that an issue is unpreserved and need
not be considered where “the trial court did not directly address and decide the . . . issue raised . .
. .”). Second, the trial court actually addressed the issue during jury instructions, when it decided
to instruct the jury that Dion was considered the client with respect to Charles’s Estate.
Defendant does not recognize that decision by the trial court nor mention anything regarding its
argument that Linden actually was the client in its statement of questions presented. Instead,
defendant only asserts that the trial court erred in deciding the motion for summary disposition.
Maple BPA, Inc v Bloomfield Charter Twp, 302 Mich. App. 505, 517; 838 NW2d 915 (2013) (“A
party abandons an issue when it fails to include the issue in the statement of questions presented
in its appellate brief . . . .”). Third, we note that defendant’s argument that Linden actually was
the client for purposes of MRPC 1.5(e) is belied by defendant’s own behavior. To wit,
throughout discovery, defendant only provided one retainer agreement for its representation of
Charles’s Estate—the one signed by Dion. Thus, it is clear that defendant considered Dion as the
legal representative of Charles’s Estate, considering a contingent-fee agreement, such as the one
at issue in this case, is required to be in writing. Absent the contract signed by Dion, defendant
has provided no such written contract with Linden or any other party related to the estate. If
there is no written contract with Linden, defendant’s relationship with him, if he indeed, as
claimed, was defendant’s client, appears inconsistent with MRPC 1.5(c), which states that, “[a]
contingent-fee agreement shall be in writing and shall state the method by which the fee is to be
determined.” Fourth, and finally, at the time defendant signed a retainer agreement with Dion on
behalf of Charles’s Estate, Linden had not yet been appointed as the personal representative of
the estate. Consequently, at the time the bargain was struck between plaintiff and defendant
regarding the referral fee, both plaintiff and defendant were treating Dion as the client with
respect to Charles’s Estate.


                                                 -6-
act on behalf of another party (the principal) and bind that other party by words or actions.”
Logan v Manpower of Lansing, Inc, 304 Mich. App. 550, 559; 847 NW2d 679 (2014) (quotation
marks omitted). With respect to agencies, “we consider ‘the relations of the parties as they in
fact exist under their agreements or acts’ and note that in its broadest sense agency ‘includes
every relation in which one person acts for or represents another by his authority.’ ” St Clair
Intermediate Sch Dist, 458 Mich. at 557, quoting Saums v Parfet, 270 Mich. 165, 170-171; 258
N.W. 235 (1935). “[F]undamental to the existence of an agency relationship is the right to control
the conduct of the agent . . . with respect to the matters entrusted to him.” St Clair Intermediate
Sch Dist, 458 Mich. at 558 (citation omitted).

        “The authority of an agent to bind a principal may be either actual or apparent.” Alar v
Mercy Mem Hosp, 208 Mich. App. 518, 528; 529 NW2d 318 (1995). “Actual authority may be
express or implied. Implied authority is the authority which an agent believes he possesses.”
Meretta v Peach, 195 Mich. App. 695, 698; 491 NW2d 278 (1992). “Actual authority of an agent
may be implied from the circumstances surrounding the transaction at issue.” Hertz Corp v
Volvo Truck Corp, 210 Mich. App. 243, 246; 533 NW2d 15 (1995). “These circumstances must
show that the principal actually intended the agent to possess the authority to enter into the
transaction on behalf of the principal.” Id. “Apparent authority arises where the acts and
appearances lead a third person reasonably to believe that an agency relationship exists.
However, apparent authority must be traceable to the principal and cannot be established only by
the acts and conduct of the agent.” Alar, 208 Mich. App. at 528.4

                                         2. ANALYSIS


4
  The Michigan Supreme Court provided the following relevant summary of law involving
apparent authority:
                Whenever the principal, by statements or conduct, places the agent in a
       position where he appears with reasonable certainty to be acting for the principal,
       or without interference suffers the agent to assume such a position, and thereby
       justifies those dealing with the agent in believing that he is acting within his
       mandate, an apparent authority results which replaces that actually conferred as
       the basis for determining rights and liabilities. The measure of authority consists
       of those powers which the principal has thus caused or permitted the agent to
       seem to possess, whether the agent had actual authority being immaterial if his
       conduct was within the apparent scope of his powers; the question involved is no
       longer what authority was actually given or was intended by the parties to the
       agency agreement, but resolves itself instead into the determination of what
       powers persons of reasonable prudence, ordinarily familiar with business
       practices, dealing with the agent might rightfully believe him to have on the basis
       of the principal’s conduct. Absence of intention to confer any power of the
       character of that exercised cannot be asserted so as to avoid or vitiate the
       authority, for the agent’s authority as to those with whom he deals is what it
       reasonably appears to be. [Central Wholesale Co v Sefa, 351 Mich. 17, 25; 87
       NW2d 94 (1957), quoting 2 CJS, Agency, § 96, pp 1210-1211.]


                                                -7-
        On cross-appeal, defendant argues that the trial court should have granted summary
disposition in its favor on the issue of Danzig’s apparent or actual authority to bind defendant to
the referral contract. Before the trial court and now on appeal, the parties’ arguments center on
the issue of Danzig’s apparent authority. When arguing the summary disposition motion,
defendant provided evidence that it had a policy barring any partner or employee from agreeing
to pay referral fees without the express approval of Geoffrey Fieger. In response, plaintiff
provided evidence that Danzig had such authority, exercised it often, and almost never got
approval from Fieger.          In determining whether summary disposition was warranted, a trial
court is required to consider “all surrounding facts and circumstances” to determine “whether an
ordinarily prudent person, conversant with” the business in question, “would be justified in
assuming” that Danzig “had the authority to” enter into the relevant contract on defendant’s
behalf. Meretta, 195 Mich. App. at 699. The inquiry must focus on the actions of defendant
when determining whether Danzig had apparent authority. Alar, 208 Mich. App. at 528.

        Defendant argues that the trial court erred by relying on the statements and actions of
Danzig in finding that there was a question of fact regarding Danzig’s apparent authority. While
defendant claims that it did nothing to establish a third party’s reasonable belief in Danzig’s
apparent authority, the record shows otherwise. First, defendant made Danzig a partner in the
law firm, which reasonably suggests to those dealing with Danzig that he acted on behalf of
defendant. Second, defendant decided to put Danzig’s name in the title of the firm which is
listed on the firm’s letterhead. Thus, those dealing with Danzig via written correspondence, as
was the case here, could reasonably have believed that defendant had designated Danzig as an
agent to make contracts on behalf of defendant. Third, defendant named Danzig as the head of
the intake department. Therefore, in addition to being a named partner and appearing on the
letterhead, defendant also cloaked Danzig in apparent authority by appointing him as the head of
the department that was most particularly involved here—the intake department. Based on that
evidence, a reasonable jury could determine (and did in this case) that, given defendant’s actions
and assertions, a third party could reasonably have believed that Danzig had the authority to
enter into the given contract. See id. The fact that defendant had an internal policy that any
referrals had to be approved by Fieger does not affect our conclusion, because the inquiry
properly is focused on Danzig’s apparent, rather than actual, authority. See Central Wholesale
Co v Sefa, 351 Mich. 17, 25; 87 NW2d 94 (1957) (quotation marks omitted).

       The trial court properly denied defendant’s motion for summary disposition because there
was a genuine issue of material fact regarding whether Danzig had the apparent authority to bind
defendant to the relevant contract.

                                         III. EVIDENCE

       Plaintiff argues that the trial court abused its discretion when it allowed Mervie, Dixon,
and Hill to testify about objections to the referral fee agreement that occurred after the time they
were informed of it.

                                 A. STANDARD OF REVIEW

       This Court recently restated the proper standard of review for evidentiary issues such as
those presented here:

                                                -8-
               The decision whether to admit evidence falls within a trial court’s
       discretion and will be reversed only when there is an abuse of that discretion. A
       trial court abuses its discretion when its decision falls outside the range of
       reasonable and principled outcomes. However, preliminary questions of law,
       including the interpretation and application of statutes and legal doctrines, are
       reviewed de novo, and the trial court necessarily commits an abuse of discretion if
       it makes an incorrect legal determination. [Mueller v Brannigan Bros Restaurants
       & Taverns LLC, 323 Mich. App. 566, 571; 918 NW2d 545 (2018) (quotation
       marks and citations omitted).]

                             B. APPLICABLE LAW & ANALYSIS

        “To be admissible, evidence must be relevant.” Rock v Crocker, 499 Mich. 248, 256; 884
NW2d 227 (2016), citing MRE 402. “Relevant evidence is ‘evidence having any tendency to
make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.’ ” Rock, 499 Mich. at 256,
quoting MRE 401. At issue here was whether the clients knew of the referral fee agreement and
did not object, so as to conform to the mandates of MRPC 1.5(e).

        Plaintiff posits that the only objection relevant to the case is an objection by the clients
made at the time they were informed of the agreement. Therefore, plaintiff argues, the trial court
should have barred the clients from testifying about any objections to the referral fee that arose
after the agreement was made. While plaintiff is correct that defendant was required to prove
that the clients objected to the referral fee agreement at the time they were informed, that does
not render a later objection entirely irrelevant so as to be inadmissible. The United States
District Court for the Eastern District of Michigan has provided persuasive analysis on the issue
of when clients must object pursuant to MRPC 1.5(e):

       The rule does not specify when objections to a lawyer’s participation must be
       lodged. Nor does the interpretive ethics opinion provide guidance on this issue;
       rather, pointing to other ethics rules, the opinion focuses on the type of advice that
       must be given by both the referring and receiving lawyer, such as “who will be
       working on the case, what services each lawyer will render to the client, and who
       is responsible for the matter.” [State Bar of Michigan Ethics Opinion] RI–234, at
       2 (1995).

               Since a fee agreement is a contract, obligations became fixed once there
       was a meeting of the minds. See Port Huron Ed Assoc v Port Huron Area School
       Dist, 452 Mich. 309, 326-327; 550 NW2d 228 (1996) (binding contract created
       when there is meeting of the minds; meeting of the minds likewise required to
       modify or cancel contract); Groulx v Carlson, 176 Mich. App. 484, 491; 440
       NW2d 644 (1989). To allow subsequent events, such as a mere change of heart,
       to upset the referral arrangement is inconsistent with basic contract law. Port
       Huron Ed Assoc, 452 Mich. at 326-327. Further, it would be unwise as a matter of
       policy to permit a client by whim or fancy, or perhaps more nefarious motives, to
       undo a referral contract after the lawyers’ work is finished but before final


                                                -9-
       payment. [Idalski v Crouse Cartage Co, 229 F Supp 2d 730, 738-739 (ED Mich,
       2002).]

We find this analysis to be persuasive. Plaintiff is correct that the clients must have objected at
the time they were informed of the agreement in order for there to be a violation of MRPC
1.5(e). See Idalski, 229 F Supp 2d at 738-739.

         However, later objections are not irrelevant and inadmissible. First, looking at the
analysis in Idalski, later objections were not deemed irrelevant, only that an objection had to
occur at the time of being informed in order for the contract to violate MRPC 1.5(e) and be
rendered unenforceable. In a case like this, the later objections remain relevant. At trial, Danzig
testified that he informed all of the clients of the fee agreement and that they did not object.
Sherbow agreed with respect to the July 26, 2012 meeting that he attended. Mervie, Hill, and
Dixon, however, testified that they did not believe they had been informed of the referral
agreement, because they could not specifically remember the conversation that had taken place
more than four years before trial, but that if they had been informed they would have objected.

        While the objection by the clients voiced at trial could not invalidate the contract
pursuant to MRPC 1.5(e), it does make it more likely that the clients were not informed of the
referral fee agreement. Obviously, a person cannot object to information that they did not
receive. Thus, when the clients testified that they either were not informed or did not remember
being informed of the referral agreement, it was only logical that they did not object at the time.
Therefore, their failure to remember objecting or being informed of the agreement in 2012, and
their testimony that they believed they would have objected if informed, makes it more likely
that they were not informed. That testimony is relevant because if the jury believed the clients
that they would have objected if informed, but that they did not object at the time, then it would
be logical to infer that they must not have been informed. Therefore, while the objections to the
referral fee agreement at the time of trial were not relevant to whether the clients objected at the
time they were informed, those objections were relevant to whether the clients in fact were
informed.

        Thus, because that testimony “ ‘ma[de] the existence of any fact that is of consequence to
the determination of the action more probable . . . than it would be without the evidence,’ ” it
was admissible. Rock, 499 Mich. at 256, quoting MRE 401. The challenged evidence was
relevant and admissible, and the trial court did not abuse its discretion in admitting it at trial. See
Mueller, 323 Mich. App. at 571. However, given the limited relevance of the testimony, the trial
court should consider any request for a limiting instruction regarding the evidence made by
plaintiff during any retrial.

                        IV. JURY INSTRUCTIONS & VERDICT FORM

         Plaintiff argues that it is entitled to a new trial based on prejudicial legal errors made by
the trial court when instructing the jury and approving the proposed verdict form. We agree.

                                  A. STANDARD OF REVIEW

       “We review de novo properly preserved instructional errors . . . .” Alpha Capital Mgt,
Inc v Rentenbach, 287 Mich. App. 589, 626; 792 NW2d 344 (2010). “Whether the trial court’s
                                                 -10-
instruction on the applicable burden of proof was proper is a question law that this Court reviews
de novo.” Stein v Home-Owners Ins Co, 303 Mich. App. 382, 386-387; 843 NW2d 780 (2013).
We “consider the jury instructions as a whole to determine whether they adequately present the
theories of the parties and the applicable law.” Alpha Capital, 287 Mich. App. at 626-627.
“Instructional error warrants reversal when it affects the outcome of the trial.” Hardrick v Auto
Club Ins Ass’n, 294 Mich. App. 651, 681; 819 NW2d 28 (2011), citing MCR 2.613(A). Stated
differently, “a verdict should not be set aside unless failure to do so would be inconsistent with
substantial justice.” Jimkoski v Shupe, 282 Mich. App. 1, 9; 763 NW2d 1 (2008).

                                    B. BURDEN OF PROOF

        Plaintiff argues that the trial court committed reversible error by instructing the jury that
plaintiff had the burden of proof with respect to defendant’s affirmative defense that the contract
violated MRPC 1.5(e). We agree.

                             1. APPLICABLE LAW & ANALYSIS

        Pursuant to MCR 2.111(F)(3)(a)-(b), an argument “that an instrument or transaction is
void, voidable, or cannot be recovered on by reason of statute or nondelivery,” or “that by reason
of other affirmative matter seeks to avoid the legal effect or defeat the claim of the opposing
party, in whole or in part,” is an affirmative defense. More generally, “[a]n affirmative defense
is a defense that does not controvert the plaintiff’s establishing a prima facie case, but that
otherwise denies relief to the plaintiff.” Detroit Edison Co v Stenman, 311 Mich. App. 367, 382;
875 NW2d 767 (2015), quoting Stanke v State Farm Mut Auto Ins Co, 200 Mich. App. 307, 312;
503 NW2d 758 (1993). “[I]t is a matter that accepts the plaintiff’s allegation as true and even
admits the establishment of the plaintiff's prima facie case, but that denies that the plaintiff is
entitled to recover on the claim for some reason not disclosed in the plaintiff’s pleadings.”
Detroit Edison Co, 311 Mich. App. at 382, quoting Stanke, 200 Mich. App. at 312.

        In this case, defendant and plaintiff had a written contract, which required defendant to
pay plaintiff 20% of the contingent fee defendant earned in the litigation involving Mervie,
Dixon, and Hill. Although defendant challenged Danzig’s authority to bind defendant to that
contract, the jury explicitly disagreed. Thus, under applicable agency and contract law,
defendant and plaintiff had a contract. Defendant’s alternate argument, which is at issue here,
was that the contract should be found unenforceable as violative of Michigan’s public policy.
Defendant contends that the contract violated public policy because it was made without fully
complying with MRPC 1.5(e), which required the clients to be informed of the referral fee
agreement and to not object. Defendant sought “to avoid the legal effect” of the contract on
public policy grounds, MCR 2.111(F)(3)(b), or to establish “that [the contract was] void [or]
voidable,” MCR 2.111(F)(3)(a). Pursuant to MCR 2.111(F)(3), such an argument is an
affirmative defense, because it “is a defense that does not controvert [] plaintiff’s establishing
[that] a prima facie [contract exists], but that otherwise denies relief to [] plaintiff.” Detroit
Edison Co, 311 Mich. App. at 382.

       For affirmative defenses, “a party must assert [them] and has the burden of providing
evidence in support.” Williamstown Twp v Sandalwood Ranch, LLC, ___ Mich App ___, ___;
___ NW2d ___ (2018) (Docket No. 337469), slip op at 6, lv pending, citing Attorney General ex

                                                -11-
rel Dep’t of Environmental Quality v Bulk Petroleum Corp, 276 Mich. App. 654, 664; 741 NW2d
857 (2007). “Only after such evidence has been introduced does the burden shift to the plaintiff
to produce clear and decisive evidence to negate the defense.” Williamstown Twp, ___ Mich
App at ___; slip op at 6 (quotation marks omitted). Thus, pursuant to the Michigan Court Rules
and established caselaw, defendant was required to bear the burden of proof with respect to its
affirmative defense. See id.; MCR 2.111(F)(3).

          Defendant argues that to prove a contract, a party is required to prove that the contract
involved a legal subject matter. It is true that one element of a valid contract is that the contract
is in regards to “a proper subject matter . . . .” Innovation Ventures, 499 Mich. at 508 (quotation
marks omitted). However, defendant does not actually contend that the “subject matter” of the
contract is illegal, because MRPC 1.5(e) specifically contemplates that referral fees between
lawyers are legal, except under certain circumstances. See also Morris & Doherty, 259 Mich
App 38. Instead, defendant’s argument is that the specific contract in question was
unenforceable as violative of public policy due to a failure to comply with MRPC 1.5(e). Thus,
the trial court erred in instructing the jury to the contrary. 5

                 C. ATTORNEY-CLIENT RELATIONSHIP REQUIREMENT

       Plaintiff also argues that the trial court erred when it instructed the jury that Mervie, Hill,
and Dixon must have had an attorney-client relationship with Sherbow before being referred to
defendant in order to satisfy the requirements of MRPC 1.5(e). We agree.

                             1. APPLICABLE LAW & ANALYSIS

        MRPC 1.5(e) (emphasis added), allows that “[a] division of a fee between lawyers who
are not in the same firm may be made only if . . . the client is advised of and does not object to
the participation of all the lawyers involved; and . . . the total fee is reasonable.” Considering the
plain language of the rule, as this Court must, Sanders, 323 Mich. App. at 266-267, a contract for
a referral fee violates MRPC 1.5(e), and is thus unenforceable as against public policy, unless a
client has been advised of the agreement and did not object.

        Defendant contends, and the trial court agreed at trial, that the use of the word “client”
meant that Dixon, Mervie, and Hill had to be Sherbow’s clients in order to conform to the rule.
Plaintiff argued to the contrary, citing that MRPC 1.5(e) only uses the term “client” to mean that
the person would eventually become the client of the firm or lawyer receiving the referral. We
agree with plaintiff. This Court’s goal is to discover the intent of the Michigan Supreme Court in
drafting the rule and to use the language of the rule, as a whole, to determine that intent.


5
  Long-standing caselaw establishes that such arguments are affirmative defenses for which a
defendant bears the burden of proof. See Sands Appliance Servs, Inc v Wilson, 463 Mich. 231,
239; 615 NW2d 241 (2000); see also Rothschild v Schneider, 167 Mich. 501, 503-506; 133 N.W.
530 (1911); see also Great Lakes Gas Transmission Co v MacDonald, 193 Mich. App. 571, 576-
577; 485 NW2d 129 (1992); see also Cheff v Terpstra, 7 Mich. App. 141, 145; 151 NW2d 208
(1967) (holding that “illegality of contract is an affirmative defense in Michigan . . . .”).


                                                -12-
Sanders, 323 Mich. App. at 266-267; Morris & Doherty, 259 Mich. App. at 44. As this Court has
held, “MRPC 1.5(e) is designed to prohibit brokering, to protect a client from clandestine
payment and employment, and to prohibit aggrandizement of fees.” McCroskey, Feldman,
Cochrane & Brock, PC v Waters, 197 Mich. App. 282, 286-287; 494 NW2d 826 (1992).

        Requiring a party to establish an attorney-client relationship with the referring attorney
before a referral takes place adds a new element to the rule and is not part of MRPC 1.5(e) as it is
written. See Waters, 197 Mich. App. at 286-287. The requirement to advise the person of the
referral fee split and allow them to object destroys the ability of attorneys to engage in
clandestine payments to one another and impairs brokering by allowing the potential client to
object to the referral fee. Id. As to Waters concern with “prohibit[ing the] aggrandizement of
fees,” the client requirement proposed by defendant likely would have the opposite effect,
encouraging attorneys to engage in billable work with the person being referred so as to firmly
ensure that an attorney-client relationship had been established. See id. After all, as our
Supreme Court has held, an attorney-client relationship typically is not formed until an attorney
“render[s] legal advice and legal services . . . and the client[] reli[es] on that advice or those
services . . . .” Macomb Co Taxpayers Ass’n v L’Anse Creuse Pub Sch, 455 Mich. 1, 11; 564
NW2d 457 (1997).

        This additional requirement also has the potential to result in situations where an
attorney, who typically would immediately refer a case that they knew they were not qualified or
adequately able to handle, might retain the case for a certain period of time. In so doing, that
underqualified or underprepared attorney might cause a detriment to the injured party’s case.
After all, Michigan law with respect to personal injury cases often have exacting statutory
requirements (such as medical malpractice, the no-fault act, cases implicating governmental
immunity, etc.) which an attorney not versed in that area of law might unwittingly fail to meet.
Thus, the Michigan Supreme Court wrote MRPC 1.5(e) in a manner that protects clients from the
aforementioned dangers by requiring attorneys who will be representing the party to inform the
client of the referral fee and to allow for objection. See Waters, 197 Mich. App. at 286-287.
Interpreting the rule’s use of the word “client” as suggested by defendant and the trial court
would add a requirement not explicitly listed in MRPC 1.5(e), and would work to undermine the
overriding purpose of the rule, which is to protect clients. See Waters, 197 Mich. App. at 286-
287.6

       In fact, allowing defendant to misconstrue the rule and then use it to void a contract into
which it willingly entered would be a plain misapplication of the MRPC in general. To wit, in
the preamble to the MRPC, in the section regarding the scope of the rules, the drafters warned




6
  For example, in Waters, 197 Mich. App. at 287, in considering a case where two attorneys
disputed the share of a contingent fee already paid, this Court reasoned that the dangers from
which MRPC 1.5(e) sought to protect clients was only tangentially applicable: “Plainly, none of
these concerns is implicated in this case. The agreement is simply a mechanism for dividing an
already existing fee. In other words, this is not a referral situation contemplated by the rule.”


                                               -13-
that “the purposes of the rules can be subverted when they are invoked by opposing parties as
procedural weapons.”

        In sum, MRPC 1.5(e) does not contain a requirement that Sherbow have an attorney-
client relationship with Mervie, Dixon, and Hill, and the trial court erred in instructing the jury to
the contrary and including the question on the verdict form.7

                                 D. REVERSAL IS REQUIRED

        Errors regarding jury instructions and jury verdict forms only require reversal where they
“affect[] the outcome of the trial.” Hardrick, 294 Mich. App. at 681, citing MCR 2.613(A).
Additionally, the Michigan Supreme Court has held that erroneous jury instructions require
reversal where they “effectively relieved [a party] of their burden of proof and [were] not
specific enough to allow the jury to decide the case intelligently, fairly, and impartially.” Cox ex
rel Cox v Bd of Hosp Managers for City of Flint, 467 Mich. 1, 15; 651 NW2d 356 (2002)
(quotation marks omitted).

        The trial court committed two errors when providing jury instructions and provided a jury
verdict form that was irredeemably deficient.8 The issues tried were whether Danzig had the


7
  Although a Michigan appellate court has not yet analyzed the word “client” in MRPC 1.5(e),
the Kansas Supreme Court did so and reached the same conclusion. Despite lacking precedential
value, the Kansas Supreme Court’s reasoning in analyzing its identical rule is particularly
persuasive:
                MRPC 1.5(g) lists two requirements for a division of a fee between
       lawyers: (1) the client is advised and does not object; and (2) the total fee is
       reasonable. The word “client” could refer either to the status of a litigant with
       regard to the referring attorney or with regard to the attorney to whom the matter
       is referred. If it refers to the relationship with regard to the referring attorney, the
       rule mandates an attorney-client relationship with the referring attorney. It is
       clear that the litigant would be a client of the attorney to whom the matter is
       referred. We adopt what we believe to be the logical interpretation, that “client”
       refers to the status of the litigant with the attorney to whom the matter is referred.
              Under this construction of the rule and the facts of this case, although it
       would be preferable, MRPC 1.5(g) does not require that the referring attorney
       have an attorney-client relationship with the person referred. Of course, the
       attorney accepting the referral may impose such a requirement before agreeing to
       pay a referral fee. This referral relationship between counsel is a matter of
       contract between attorneys. [Ryder v Farmland Mut Ins Co, 248 Kan 352, 363;
       807 P2d 109 (1991).]
We now hold similarly.
8
  Interestingly, the trial court reached the same conclusion before trial, holding that there was no
legal support for requiring Sherbow to have an attorney-client relationship with Mervie, Dixon,


                                                -14-
actual or apparent authority to bind defendant to the referral contract, and if so, whether the
clients were informed about the referral fee and, if so, whether they objected. Despite that, the
trial court instructed the jury that it had to determine whether Mervie, Hill, and Dixon were
clients of Sherbow. The jury verdict form ordered the jury that if it found that the three
individuals were not Sherbow’s clients then plaintiff had no claim to its share of the attorney fees
from Mervie’s, Dixon’s, and Hill’s cases. The jury answered that there was no such relationship,
thereby resulting in a verdict of no cause of action with respect to those three cases. Considering
that the jury made a dispositive determination of plaintiff’s claims against defendant based on an
unnecessary requirement, the error clearly affected the outcome of trial. See Hardrick, 294 Mich
App at 681.

        Plaintiff and defendant both note, however, that the jury continued to answer the second
question in the negative as well, finding that Sherbow did not refer Mervie, Dixon, or Hill to
defendant. Based on the record provided and the issues that were to be tried, it is not clear what
purpose the trial court had in asking that question but, presumably, the trial court was asking the
jury to determine if there was consideration for the written referral fee contract. Assuming the
trial court was attempting to determine whether there was an enforceable contract based on an
actual referral, we believe it is relevant to consider each element the jury was instructed to reach
a verdict on to determine the existence of a contract. The trial court instructed the jury that in
order for there to be an enforceable, binding contract, plaintiff had to prove by a preponderance
of the evidence that Mervie, Dixon, and Hill were aware of the referral agreement and did not
object to it. As discussed, defendant actually bore the burden to prove the opposite: that the
clients were not informed or did object. Thus, based on the instructions the jury was provided,
the jury was required to answer the second question on the verdict form in the negative if it
found that plaintiff did not meet its burden of proving that MRPC 1.5(e) was not violated.
Considering the trial court’s confusing and improper instructions given regarding MRPC 1.5(e)
and on the party bearing the burden of proof, defendant was “effectively relieved” of its burden
of proof and as a result the jury was not allowed “to decide the case intelligently, fairly, and
impartially.” Cox ex rel Cox, 467 Mich. at 15.

       We vacate the jury’s verdict with respect to the first two questions asked on the verdict
form, and remand for a new trial consistent with this opinion.

                                            V. JNOV

       Plaintiff argues both that the trial court erred in denying its motion for JNOV with respect
to Dixon and that this Court should grant plaintiff JNOV with respect to Mervie. We disagree.

                                 A. STANDARD OF REVIEW

      This Court “reviews de novo a trial court’s decisions regarding motions for JNOV.”
Hecht v Nat’l Heritage Academies, Inc, 499 Mich. 586, 604; 886 NW2d 135 (2016). “The


and Hill, and that defendant was to bear the burden of proving that MRPC 1.5(e) was violated.
Yet, at trial, the trial court reversed course and instructed the jury to the exact opposite.


                                               -15-
appellate court is to review the evidence and all legitimate inferences in the light most favorable
to the nonmoving party. Only if the evidence so viewed . . . establish[es] a claim as a matter of
law, should the motion be granted.” Id. (quotation marks omitted).

                             B. APPLICABLE LAW & ANALYSIS

        Once again, this argument focuses on the interpretation and analysis of MRPC 1.5(e).
With respect to Dixon’s case, plaintiff presents this particular argument on appeal based on the
assumption that the trial court properly instructed the jury and a new trial is not required.
Therefore, if it has merit, a new trial would not be required with respect to plaintiff’s claim to
20% of the fees from Dixon’s case. Plaintiff’s argument for JNOV relies on a series of
presumptions, the first of which is that Dion entered into a contract for representation with
defendant on behalf of Dixon, and thus, for the purposes of MRPC 1.5(e), he was considered the
“client” who had to be informed of the referral fee agreement and not object. Plaintiff insists that
the trial court erred by not applying the same logic to Dixon given its determination that Dion
acted on behalf of Charles’s Estate and was considered the “client” under the rule. The trial
court’s ruling in that regard, however, is not pertinent to the issue presented here. The language
of the rule is plain and unambiguous: the client must be advised of the referral fee agreement and
not object. MRPC 1.5(e). The record is not disputed that Dion agreed to defendant’s
representation of Dixon, his mother, at the July 26, 2012 meeting at defendant’s office. Dion did
so because Dixon was in a medically-induced coma at the time. However, Dixon eventually was
brought out of the coma, regained consciousness, and was moved to a rehab facility. While
there, testimony at trial showed that Danzig came to visit her and explained defendant’s legal
representation of her. Danzig further testified that he informed Dixon of the referral fee
agreement and that she did not object to it. Dixon presented contrary testimony.

        While Dion initially hired defendant on behalf of Dixon, she clearly was given the
opportunity to either ratify or exit that contract. As the record makes clear, Dixon approved of
the hire. Dixon’s acknowledgement that she approved of Dion’s decision to retain defendant to
represent her does not morph Dion into a “client” with respect to either the contract between
defendant and Dixon or pursuant to MRPC 1.5(e). When Dixon recovered from her injuries and
had a clear mind, she was told that defendant represented her in the litigation arising out of the
automobile accident. At that point, she had the opportunity to terminate that representation and
seek alternate counsel. Similarly, when she was informed about the referral fee agreement—if
she was—she also had the opportunity to object. Thus, with respect to Dixon, Dion was not
considered the “client” pursuant to MRPC 1.5(e). Consequently, the jury’s finding that Dion
was Sherbow’s client, Sherbow referred him to defendant, and that Dion was aware of the
referral fee agreement and did not object, did not require a judgment with respect to Dixon. If
the jury believed that Dixon was not made aware of the referral fee agreement when she ratified
Dion’s contract with defendant, then the contract violated MRPC 1.5(e) and was unenforceable
as violative of public policy. Morris & Doherty, 259 Mich. App. at 58. Therefore, because
judgment in plaintiff’s favor was not required as a matter of law based on the jury’s findings of
fact, the trial court properly denied plaintiff’s motion for JNOV. Hecht, 499 Mich. at 604.

       Next, plaintiff also argues that this Court should grant JNOV in its favor with respect to
Mervie. Plaintiff readily admits on appeal that it did not raise this issue before the trial court.


                                               -16-
Thus, this issue is not preserved for appeal and we decline to consider it. Elahham v Al-Jabban,
319 Mich. App. 112, 120; 899 NW2d 768 (2017).

                                     VI. CONCLUSION

        We affirm the trial court’s orders denying summary disposition and JNOV, vacate the
jury’s verdict with respect to the first two questions regarding Mervie, Hill, and Dixon, and
remand for further proceedings consistent with this opinion. We do not retain jurisdiction.


                                                           /s/ Michael J. Riordan
                                                           /s/ Christopher M. Murray
                                                           /s/ Douglas B. Shapiro




                                             -17-